                     Case 1:20-cv-03010-APM Document 13 Filed 10/29/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District
                                             __________      of Columbia
                                                         District of __________


             United States of America, et. al.                 )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03010-APM
                          Google LLC                           )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Commonwealth of Kentucky                                                                                       .


Date:          10/29/2020                                                                /s/ Justin D. Clark
                                                                                         Attorney’s signature


                                                                                           Justin D. Clark
                                                                                     Printed name and bar number


                                                                            Office of the Attorney General of Kentucky
                                                                               1024 Capital Center Drive, Suite 200
                                                                                        Frankfort, KY 40601
                                                                                               Address

                                                                                        justind.clark@ky.gov
                                                                                            E-mail address

                                                                                          (502) 696-5465
                                                                                          Telephone number

                                                                                          (502) 573-8317
                                                                                             FAX number
